Citation Nr: 1338802	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a initial disability rating in excess of 10 percent prior to February 4, 2010 and in excess of 20 percent thereafter, for service-connected lumbosacral degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for lumbosacral degenerative disc disease with an initial noncompensable rating.  The case has since been transferred to the VA RO in Detroit, Michigan.

During the pendency of the appeal, a May 2007 rating decision granted a higher initial disability rating of 10 percent for the Veteran's lumbosacral degenerative disc disease, effective May 18, 2006.  A February 2011 rating decision granted a disability rating of 20 percent effective February 4, 2010.  As these higher ratings do not constitute a grant of the full benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that this case has been remanded twice previously, in May 2011 and December 2012 in order to afford the Veteran VA examinations to obtain a medical opinion as to the current severity of his service-connected lumbosacral degenerative disc disease and whether the Veteran's service-connected disabilities render him unable to obtain substantially gainful employment.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2012 remand, the Board determined the June 2011 VA examiners opinion was unclear and, therefore, another remand was required.  
Pursuant to the December 2012 remand, the Veteran was scheduled for a VA examination in January 2013.  The record reflects that the Veteran did not report for the examination.  

However, it is unclear whether the Veteran received notice of his examination date and time, as well as the consequences for failure to appear without good cause
Although there is a copy of the examination inquiry in the claims file, the AMC failed to obtain documentation showing that notice of the January 2013 examination was sent to the Veteran's last known address and was not returned as undeliverable.  The AMC documented a call to the Veteran's cell phone to ask him about his failure to report for his VA examination and it was noted that the AMC was waiting on a returned call.  However, the record does not indicate whether a return phone call was received.  It is simply unclear whether the Veteran was properly notified.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)  

The Veteran's representative has requested a remand to provide the Veteran an opportunity to report for his examination.  The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the current severity of his service-connected lumbosacral degenerative disc disease and impact of his service-connected disabilities on his ability to obtain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of updated VA treatment to include records beyond May 2011. 

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, to cooperate in the development of the claim and the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).  Notification must be properly documented in the claims file.  

3.  Then, schedule the Veteran for an examination with an examiner of appropriate expertise to evaluate the current severity of his lumbosacral degenerative disc disease and the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.  

The examiner should offer an opinion regarding the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience.  This opinion should be offered irrespective of age and any nonservice-connected disorders.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  

Specifically, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities are alone or in concert so severe as to preclude substantially gainful employment.  If the Veteran's nonservice-connected disabilities preclude substantially gainful employment, such should be stated.

The examiner should not base the opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide a requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion. 

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be included showing that attempts were made to notify the Veteran of the date and time for his VA examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Readjudicate the Veteran's claim, to include consideration of any additional evidence obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


